  Case 4:21-cv-04056-RAL Document 8 Filed 04/27/21 Page 1 of 2 PageID #: 26




                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF SOUTH DAKOTA


                                      SOUTHERN DIVISION



DAVID ALLEN CORNELL,                                              4:21-CV-04056-RAL


                        Petitioner,

                                                          ORDER DENYING PETITIONER'S
        vs.                                            MOTION FOR LEAVE TO PROCEED IN
                                                         FORMA PAUPERIS AND DENYING
K.BENNETT,WARDEN YANKTON FPC,                             PETITIONER'S MOTION FOR THE
                                                            APPOINTMENT OF COUNSEL
                        Respondent.


       On April 1, 2021, David Allen Cornell, an inmate at the Yankton Federal Prison Camp in

Yankton, South Dakota, filed a petition for writ of habeas corpus under 28 U.S.C. §2241. Doc. I

This Court ordered Cornell to pay the $5 filing fee because he had not moved for leave to proceed

in forma pauperis. Doc. 4. Now, Cornell moves for leave to proceed in forma pauperis and for

the appointment ofcounsel. Docs. 5,7.

       Comell reports average monthly deposits of $373.40 and an average monthly balance of

$1,806.86 in his prisoner trust account. Doc. 6. Comell has the wherewithal to pay the $5 filing

fee. Next, Comell moves for the appointment of counsel. Doc. 7. "A pro se litigant has no

statutory or constitutional right to have counsel appointed in a civil case." Stevens v. Redwing.

146 F.3d 538, 546(8th Cir. 1998). In determining whether to appoint counsel to a pro se litigant,

the Court considers the complexity of the case, the ability of the litigant to investigate the facts,

the existence of conflicting testimony, and the litigant's ability to present his claims. Id At this

time, Comell's claims do not appear to be too complex, and he is able to investigate the facts and

present his claims adequately.
  Case 4:21-cv-04056-RAL Document 8 Filed 04/27/21 Page 2 of 2 PageID #: 27




          Therefore, it is hereby

          ORDERED that ComelTs motion for leave to proceed in forma pauperis, Doc.5,is denied.

Cornell must pay the $5 filing fee by May 27,2021. Failure to comply with this Court's order by

the designated date will result in the dismissal of Cornell's petition for failure to prosecute. It is

further


          ORDERED that the Clerk of Court, upon receipt of the $5 filing fee, arrange to serve a

copy of all pleadings of record and this Order on Respondent. It is further

          ORDERED that Respondent file an answer, and if he so chooses, a motion to dismiss and

memorandum, within thirty days of service ofthe pleadings. It is finally

          ORDERED that Cornell's motion for appointment of counsel, Doc. 7, is denied.



          DATED April 37*^ 2021.
                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               CHIEF JUDGE
